DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (2020/0241740) [Lee].
Regarding claims 1, 11, and 19, Lee discloses a media control device configured to launch an application or service on a smart media device, the device comprising: 
an input mechanism, responsive to manual user gestures, for generating signals that control a display associated with the smart media device (fig. 1 input device 150); and 
a processor, responsive to the input mechanism, for generating image data to be displayed on the display associated with the smart media device (fig. 1, processor 120); wherein: 
a first user gesture causes the processor to generate a menu that includes an image of a plurality of images that correspond to a first plurality of preselected applications and/or services (selection of a favorites menu, paragraphs 0111-0112); and 
a second user gesture causes the processor to launch the application or service on the menu that is identified as desired for selection by the user (selections launch related applications, paragraphs 0115-0116).

Regarding claims 2, 12, and 20, Lee discloses the media control device, method, and computer readable medium according to claims 1, 11, and 19, wherein the first plurality of preselected applications and/or services comprises applications and/or services preselected by the user and designated as favorites (paragraph 0111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 3-6, 8-10, 13-16, and 18 Lee discloses the media control device according to claim 1 wherein the interface comprises smart phone (fig. 5A) with a touch screen (paragraph 0111), but fails to disclose the device comprises a remote control unit having a plurality of buttons including a plurality of directional navigation keys and at least one button which is a dedicated long press button; depression of the dedicated long press button for a prolonged period of time is the first user gesture that causes the processor to generate the menu; and upon identifying a desired application or service using the plurality of directional navigation keys, depression of a selection key is the second user gesture that causes the processor to launch the desired application or service.
Examiner takes official notice that direction pads for selection surrounding a central function button were notoriously well known in the art. As evidenced by the information disclosure statement submitted by applicant, U.S. Patent No. 7,872,590 shows this was a common design feature at the time of effective filing (see fig. 1).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device to Lee to include a remote control unit having a plurality of buttons including a plurality of directional navigation keys and at least one button which is a dedicated long press button; depression of the dedicated long press button for a prolonged period of time is the first user gesture that causes the processor to generate the menu; and upon identifying a desired application or service using the plurality of directional navigation keys, depression of a selection key is the second user gesture that causes the processor to launch the desired application or service, providing the benefit of well-known and well understood interface means that users would thus find intuitive.

Regarding claims 7 and 17, Lee discloses the media control device and method according to claims 6 and 16, but fails to disclose the desired application or service is identified via a tilting of the smart phone.
Examiner takes official notice that tilting smartphones as a means for designating input was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the device of Lee to include the desired application or service is identified via a tilting of the smart phone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Hshieh et al. (2020/0379616, paragraph 0264) and Dascola et al. (2020/0348822, paragraph 0267) for further examples of accessing predefined favorite applications using touchscreen interfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421